Opinion filed December 31, 2020




                                    In The


          Eleventh Court of Appeals
                                  ___________

                              No. 11-20-00017-CR
                                  ___________

               JEFFERY WADE ROBERSON, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR49424


                     MEMORANDUM OPINION
      Appellant, Jeffery Wade Roberson waived his right to a trial by a jury and
pleaded guilty to the offense of possession of one gram or more but less than four
grams of a controlled substance and true to an alleged enhancement paragraph. The
trial court found Appellant guilty of the charged offense, found that the alleged
enhancement was true, and assessed punishment of six years’ imprisonment. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
contends that he received ineffective assistance from his trial counsel and that he has
difficulty with “decision-making” due to past medical conditions and needs “mental
help.” We have considered the assertions made by Appellant in his pro se response.
However, in addressing an Anders brief and a pro se response, a court of appeals
may only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that it has reviewed the record and finds no reversible error or (2) that
arguable grounds for appeal exist and remand the case to the trial court so that new
counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at 409;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the




                                          2
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit.1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM


December 31, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 2

Willson, J., not participating




         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
         1

of the Texas Rules of Appellate Procedure.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3